Citation Nr: 1028395	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  04-39 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hearing loss of the left 
ear.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran had active duty from August 1954 to August 1956.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA). 

The Veteran testified at a hearing at the RO in September 2004, a 
transcript of which is of record.

The Veteran's claim of entitlement to service connection for 
bilateral hearing loss was denied by the Board in a September 
2007 decision.  In a June 2008 Order, the Court of Appeals for 
Veterans Claims (Court) vacated and remanded that claim.  The 
Board subsequently remanded the claim in July 2008 and June 2009 
for additional development.  

An RO decision in February 2010 granted service connection for 
hearing loss of the right ear, but continued the denial of 
service connection for hearing loss in the left ear.  This appeal 
is brought from that denial.   


FINDING OF FACT

With resolution of the doubt in favor of the Veteran, the 
Veteran's hearing loss disability in his left ear was caused by 
his active military service.  


CONCLUSION OF LAW

The criteria for service connection for hearing loss of the left 
ear are approximated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.385 (2009); Mittleider v. West, 11 Vet. 
App. 181 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  The Board has considered this legislation, but finds 
that, given the favorable action taken below; no discussion of 
the VCAA at this point is required.

Service connection for hearing loss in the left ear

The Veteran contends that he has hearing loss in the left ear due 
to his exposure to loud noises during his active military 
service.  He maintains that as a fire truck engineer during 
service, he was exposed to loud noises on a daily basis and was 
not provided hearing protection.  Having carefully considered the 
claim in light of the record and the applicable law, with 
resolution of the doubt in favor of the Veteran, the Board is of 
the opinion that service connection is warranted for hearing loss 
of the left ear.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
Service connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. § 
3.303(d) (2009); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, to prove service connection, the 
record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances, 
lay testimony of an in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus between 
the current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Regulations provide that certain chronic diseases, such as an 
organic disease of the nervous system, e.g., sensorineural 
hearing loss, will be considered to have been incurred in or 
aggravated by service even though there is no evidence of such 
disease during the period of service.  See 38 C.F.R. §§ 3.307, 
3.309.  However, in order for the presumption to apply, the 
evidence must indicate that the disability became manifest to a 
compensable (10 percent) degree within one year of separation 
from service.  See 38 C.F.R. § 3.307.

The benefit of the doubt rule provides that the Veteran will 
prevail in a case where the positive evidence is in a relative 
balance with the negative evidence.  Therefore, the Veteran 
prevails in his claim when (1) the weight of the evidence 
supports the claim or (2) when the evidence is in equipoise.  It 
is only when the weight of the evidence is against the Veteran's 
claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In a July 2008 remand, the Board found that the Veteran's lay 
evidence regarding acoustic trauma from fire engines during 
service was sufficient for a finding of an in-service incurrence.  
The RO subsequently scheduled the Veteran for a VA examination.

The Veteran underwent a VA examination in October 2008.  During 
the examination, the examiner diagnosed hearing loss but stated 
that he was unable to resolve the issue of whether the hearing 
loss was related to service without resort to mere speculation.  
The examiner while it is possible that the Veteran may have had 
some mild high-frequency sensorineural hearing loss upon 
discharge from service that the Whispered Voice test would not 
have detected, the presence of any such loss is now an unknown.

In June 2009, the Board again remanded the claim to collect 
relevant medical records.  After those records were received, 
another VA examination occurred in September 2009.  During that 
examination, the examiner opined that the Veteran's hearing loss 
was as least as likely as not caused by the in-service event.  
The examiner based this opinion on a recent trend to opine in the 
Veteran's favor when only a Whispered Voice test is conducted at 
the separation examination, as the Veterans Health Administration 
(VHA) Handbook for Audiology indicated that it is an inadequate 
measure of hearing and cannot rule out milder hearing loss at the 
time of separation.  

A subsequent VA examination was conducted in December 2009.  That 
examiner diagnosed the Veteran with bilateral sensorineural 
hearing loss and found that the Veteran had a significant 
conductive component to the hearing loss in the left ear, which 
is compatible with otosclerosis.  Otosclerosis is not caused by 
noise exposure, infection, or any injury that he could have 
sustained during his active service.  He concluded by opining 
that the Veteran's sensorineural hearing levels in 1993 were 
somewhere at the bottom end of the normal range and they have 
significantly declined in the subsequent 16 years.  While the 
examiner stated that he "cannot argue" with the September 2009 
VA examiner's opinion, the major portion of the Veteran's hearing 
loss in the left ear is not due to any injury sustained during 
active military service.  

In February 2010, the RO issued a rating decision in which it 
granted service connection for hearing loss of the right ear and 
denied service connection for hearing loss of the left ear.  

Hearing loss disability claims are governed by 38 C.F.R. § 3.385.  
This regulation provides hearing loss is a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 2000, 
3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater.  38 
C.F.R. § 3.385.  Alternatively, a hearing loss disability can be 
established by auditory thresholds for at least three of those 
frequencies at 26 decibels or greater or by speech recognition 
scores under the Maryland CNC Test at less than 94 percent.  38 
C.F.R. § 3.385.

The Veteran's separation examination report reflects that he 
scored 15 out of 15 in both ears on the Whispered Voice test in 
August 1956.

The Veteran testified at a hearing before the RO in September 
2004.  He stated that he drove fire trucks in service while 
stationed in Alaska.  During severe weather, which occurred nine 
months out of the year, the trucks regularly backfired and caused 
him temporary bouts of deafness, lasting a few minutes, on a 
daily basis.  In a July 2008 remand, the Board found that this 
evidence was sufficient for a finding of an in-service occurrence 
of noise exposure.  

The Veteran was afforded a VA examination to assess his hearing 
loss in October 2008.  The results of that examination for the 
left ear, in puretone thresholds, are as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Left
95
95
95
95
95

The average puretone threshold was 95 decibels in the left ear.  
Speech audiometry revealed speech recognition ability of 88 
percent in the left ear.  The Board finds that the Veteran's 
hearing loss in the left ear qualifies as a hearing disability 
under 38 C.F.R. § 3.385.

As discussed above, several VA opinions were received with regard 
to the etiology of the Veteran's hearing loss.  The October 2008 
examiner opined that he could not resolve the issue without 
resort to mere speculation.  The September 2009 examiner found 
that because the Whispered Voice test is not level or frequency 
specific, it is not sensitive enough to rule out mild hearing 
loss.  Accordingly, the examiner opined in the Veteran's favor.  
Finally, while the December 2009 examiner parsed out the various 
causes of the Veteran's hearing loss and opined that the majority 
of his hearing loss was due to otosclerosis, he also observed 
that he could not dispute the prior examiner's report as to the 
sensorineural portion of the Veteran's hearing loss.

The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected disability 
and a service-connected disability in the absence of medical 
evidence which does so.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).   Because the examiners in fact cannot separate the 
effects of the otosclerosis from the effects of the in-service 
incurrence of noise exposure, 38 C.F.R. § 3.102 (requiring 
favorable resolution of reasonable doubt), dictates that all 
signs and symptoms be attributed to the service-connected 
disorder.  Id.  Accordingly, with resolution of the doubt in 
favor of the Veteran, his hearing loss in the left ear is 
etiologically related to service and his claim is granted.


ORDER

Service connection for left ear hearing loss is granted.



____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


